       Case 3:20-cv-00239-PSH Document 20 Filed 08/31/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION



TIFFANY ROLLINS                                             PLAINTIFF


v.                        NO. 3:20-cv-00239 PSH


KILOLO KIJAKAZI, Acting Commissioner                     DEFENDANT
of the Social Security Administration



                                JUDGMENT


     Pursuant to the Memorandum Opinion and Order entered this day,

judgment is entered for plaintiff Tiffany Rollins.

     IT IS SO ORDERED this 31st day of August, 2021.




                                   __________________________________
                                     UNITED STATES MAGISTRATE JUDGE
